144 S.E.2d 586 (1965)
265 N.C. 553
Mrs. Ola B. MONTGOMERY, Widow, Otis C. Montgomery, Deceased, Employee
v.
HORNEYTOWN FIRE DEPARTMENT, Employer, the Travelers Insurance Company, Carrier.
No. 447.
Supreme Court of North Carolina.
November 3, 1965.
*587 Harry H. Leake and White, Crumpler, Powell, Pfefferkorn & Green, Winston-Salem, for plaintiff appellant.
Sapp & Sapp, Greensboro, for defendant appellees.
PER CURIAM.
G.S. § 97-24 provides in pertinent part: "(a) The right to compensation under this article shall be forever barred unless a claim be filed with the Industrial Commission within two years after the accident, and if death results from the accident, unless a claim be filed with the Commission within one year thereafter."
This Court has held the requirement that a claim be filed in accord with the provisions of the above statute constitutes "a condition precedent to the right to compensation, and is not a statute of limitations." Lineberry v. Town of Mebane, 218 N.C. 737, 12 S.E.2d 252; Whitted v. Palmer-Bee Co., 228 N.C. 447, 46 S.E.2d 109; Coats v. B. & R. Wilson, Inc., 244 N.C. 76, 92 S.E.2d 446.
The undisputed facts disclosed by the record support the conclusion of law reached by the hearing Commissioner, the full Commission and the court below. Hence, the judgment from which this appeal was taken is
Affirmed.